Case 6:20-cv-00370-JCB-KNM Document 7 Filed 10/23/20 Page 1 of 1 PageID #: 23




                                   No. 6:20-cv-00370

                                 Armando Sanchez,
                                       Plaintiff,
                                          v.
                               City of Longview, et al.,
                                      Defendants.


                                       ORDER

                Plaintiff Armando Sanchez, an inmate confined at the
            Gregg County Jail, proceeding pro se, filed the above-styled
            and numbered civil rights lawsuit pursuant to title 42 U.S.C.
            § 1983. The complaint was referred to United States
            Magistrate Judge K. Nicole Mitchell, who issued a report and
            recommendation (Doc. 5) concluding that plaintiff’s lawsuit
            should be dismissed without prejudice. Plaintiff did not object
            to the magistrate judge’s findings and recommendations.
                Having reviewed the magistrate judge’s report and
            recommendation, and being satisfied that it contains no clear
            error, the court accepts its findings and recommendations.
            The court orders that plaintiff’s complaint is dismissed
            without prejudice. Any motion which may be pending in this
            action is hereby denied. The clerk is directed to close the case.
                                 So ordered by the court on October 23, 2020.



                                                J. C AMPBELL B ARKER
                                               United States District Judge
